      Case 1:21-cv-02713-AJN-OTW Document 28 Filed 09/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                   9/15/21
  Richard Essebag,

                         Plaintiff,
                                                                   21-cv-2713 (AJN) (OTW)
                 –v–
                                                                          ORDER
  United States of America,

                         Defendants.




ALISON J. NATHAN, District Judge:

       Per the parties’ request, the Court referred this case to the Magistrate Judge for all

purposes pursuant to 28 U.S.C. § 636(c). See Dkt. No. 24–25. If the parties in fact consent to

the Magistrate Judge’s jurisdiction, they must complete the required form to indicate their

consent. The parties are directed that the form is available at:

https://www.nysd.uscourts.gov/forms/consent-proceed-us-magistrate-judge.

       SO ORDERED.



Dated: September 15, 2021
       New York, New York
                                                   __________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
